 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

Case Number: 19-21700-CIV-MORENO
JESSIE WIMSY JONES,

Plaintiff,

vs.

FLORIDA DEPARTMENT OF
CORRECTIONS,

Defendant.
/
ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
AND DISMISSING CASE

 

THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate
Judge, for a Report and Recommendation on Complaint, filed on May 1, 2019. The Magistrate
Judge filed a Report and Recommendation (D.E. 15) on November 6, 2019. The Court has
reviewed the entire file and record. The Court has made a de novo review of the issues that the
objections to the Magistrate Judge’s Report and Recommendation present, and being otherwise
fully advised in the premises, it is

ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED
and ADOPTED. Accordingly, it is

ADJUDGED that Complaint is DISMISSED. This Court agrees with the Magistrate Judge
that the complaint is an impermissible shotgun pleading and Eleventh Amendment immunity
applies to bar the claims in this case. Finally, this Court agrees that under Rule 41(b) this case
should be dismissed for failure to comply with court orders. ro

DONE AND ORDERED in Chambers at Miami, Florida, this A / 5 of November 2019.

    

: RENO
STATES DISTRICT JUDGE

 

 

 

 

 

 

 
Copies furnished to:
United States Magistrate Judge Lisette M. Reid
Counsel of Record

Jessie Wimsy Jones, pro se
170162158

Miami FCI

Federal Correctional Institution
1321 NW 13th Street

Miami, FL 33125

 

 

 
